Form 10-Q Exhibit 32.02 Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Silicon Image, Inc. (the “Company”) on Form 10-Q for the quarter endedSeptember 30, 2010, as filed with the Securities and Exchange Commission (the “Report”), I, Noland Granberry, ChiefFinancial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company for the periods presented therein. Date:October 27, 2010 /s/ Noland Granberry Noland Granberry Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
